          Case 1:20-cv-00627-JPW Document 4 Filed 04/17/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NAVIN SINGH,                                    :     Civil No. 1:20-CV-00627
                                                :
              Petitioner,                       :
                                                :
              v.                                :
                                                :
ANGELA HOOVER, et al.,                          :
                                                :
              Respondents.                      :     Judge Jennifer P. Wilson
                                           ORDER
       AND NOW, on this 17th day of April, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

    1. The petition for writ of habeas corpus filed by Petitioner Navin Singh (Doc.

       1) is DENIED to the extent that it seeks habeas corpus relief based on the

       COVID-19 pandemic. 1

    2. Respondents Simona Flores, L. Francis Cissna, and William Barr are

       DISMISSED from this action.

    3. On or before May 1, 2020, Respondents shall file a response to the petition.

       In that response, Respondents shall show cause, if there is any, as to why a

       writ of habeas corpus should not be issued. Because the petition has already

       been denied to the extent that it seeks relief based on the COVID-19


1
  The court recognizes that the circumstances surrounding the COVID-19 pandemic can change
rapidly. Accordingly, although the petition is denied, the denial is without prejudice to Singh
filing a renewed petition for writ of habeas corpus if his individual circumstances change with
respect to the pandemic.
                                               1
     Case 1:20-cv-00627-JPW Document 4 Filed 04/17/20 Page 2 of 2




   pandemic, the Respondent’s response shall only address the argument that

   Singh’s detention has become unreasonably prolonged. (See Doc. 1 at 3–9,

   18–19.)

4. Singh shall have fourteen days from the date of Respondent’s response to

   file a reply brief.

                                  s/Jennifer P. Wilson
                                  JENNIFER P. WILSON
                                  United States District Court Judge
                                  Middle District of Pennsylvania




                                     2
